Appeal from a judgment of the Supreme Court, Onondaga County, (John J. Brunetti, A.J.), rendered October 25, 2004. The judgment convicted defendant, upon a jury verdict, of attempted murder in the second degree (two counts), attempted burglary in the first degree, and criminal possession of a weapon in the fourth degree.
It is hereby ordered that the judgment so appealed from is affirmed.
Memorandum: On appeal from a judgment convicting him, upon a jury verdict, of two counts of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]), and one count each of attempted burglary in the first degree (§§ 110.00, 140.30 [1]) and criminal possession of a weapon in the fourth degree (§ 265.01 [2]), defendant contends that the evidence is legally insufficient to support the conviction with respect to attempted murder and attempted burglary and that, instead, the evidence in support of those crimes was based on “pure conjecture.” We reject that contention.
The People presented evidence at trial that defendant planned to kill a female acquaintance and her husband and that, when the police arrived at the scene in response to a 911 telephone call reporting that there was a man with a shotgun in a specified neighborhood, defendant approached the police and stated that he has “mental problems.” When the police asked defen*1490dant if he had any weapons, he replied that he had a shotgun and pointed to it. The shotgun was resting on a snowbank, about 5 to 10 feet away from where defendant was standing. The police then handcuffed defendant, retrieved the weapon and determined that it was loaded with four rounds of ammunition. The People further presented evidence that defendant told a newspaper reporter, after the fact, that his intention was to “slay the husband and wife and have their children watch.” Furthermore, the police found on defendant’s person a handwritten note, i.e., a “to-do list,” prepared by defendant. The “to-do list” contained a step-by-step plan for breaking into the residence and killing the couple in front of their children.
“A person is guilty of an attempt to commit a crime when, with intent to commit a crime, he [or she] engages in conduct which tends to effect the commission of such crime” (Penal Law § 110.00). It is well established that conduct tends to effect the commission of a crime when it brings the perpetrator “so near to its accomplishment that in all reasonable probability the crime itself would have been committed but for timely interference” (People v Rizzo, 246 NY 334, 337 [1927]; see generally People v Kassebaum, 95 NY2d 611, 618 [2001], cert denied 532 US 1069 [2001], rearg denied 96 NY2d 854 [2001]; People v Di Stefano, 38 NY2d 640, 652 [1976]). “It is difficult, if not impossible, to lay down any general rule by which it can be determined whether [conduct is] too remote to constitute an attempt to commit the offense” (People v Sullivan, 173 NY 122, 135 [1903]). Such a determination “depends greatly on the facts of the particular case” (People v Mahboubian, 74 NY2d 174, 190 [1989]). The Court of Appeals has written that, although the act generally must go beyond “mere preparation” (People v Bracey, 41 NY2d 296, 300 [1977], rearg denied 41 NY2d 1010 [1977]), “[t]he act need not be ‘the final one towards the completion of the offense’ ” (id., quoting Sullivan, 173 NY at 133).
In support of his contention that the conviction of attempted burglary and attempted murder was based on conjecture rather than the requisite legally sufficient evidence, defendant relies upon a series of cases involving attempted murder in the first degree, wherein the defendants had pointed firearms at police officers (see People v Acevedo, 256 AD2d 162 [1998], lv denied 93 NY2d 921 [1999]; People v Chandler, 250 AD2d 410 [1998]; People v Mendez, 197 AD2d 485 [1993], lv denied 83 NY2d 807 [1994]). In those cases, it was determined that the conviction of attempted murder had to be supported both by evidence that the defendant aimed a loaded weapon at a police officer and by evidence that the defendant also “engaged in conduct consistent *1491with shooting” the weapon, such as having a finger on the trigger (People v Smith, 32 AD3d 1318, 1319 [2006], lv denied 7 NY3d 929 [2006]; see Mendez, 197 AD2d at 485). Defendant’s reliance on those cases thus is misplaced, because in those cases the intent to kill can only be inferred from the totality of the defendant’s acts, which might otherwise be explained as being intended to enable the defendant to flee rather than to kill the officer. The analysis of an attempt crime differs, however, when the defendant’s “criminal intent is beyond peradventure” (People v Trepanier, 84 AD2d 374, 376 [1982]; see generally People v Sabo, 179 Misc 2d 396, 401-405 [1998]), as it is in this case.
Here, the People presented evidence that defendant formed and, indeed, documented his criminal intent by his “to-do list,” and that he purchased a shotgun and 25 shells, borrowed a vehicle, drove to the neighborhood of his intended victims with the shotgun and shells, removed the trigger-lock on the weapon, loaded the shotgun with four rounds of ammunition, exited the vehicle with the loaded shotgun, and walked to the edge of the intended victims’ property. We conclude that, by that point, defendant’s actions had gone far beyond mere preparation but, rather, had become “potentially and immediately dangerous . . . [and] ‘had gone to the extent of placing it in [his] power to commit the offense unless interrupted’ ” (Mahboubian, 74 NY2d at 191, quoting People v Sobieskoda, 235 NY 411, 419 [1923]). Contrary to the view of our dissenting colleague, the fact that defendant never set foot on the property of the intended victims or pointed the shotgun at them is not dispositive of the issue whether the evidence is legally sufficient to establish whether defendant committed either attempted murder or attempted burglary. Moreover, unlike the facts in Rizzo, here, defendant knew exactly where his intended victims could be found (see 246 NY at 339). Thus, the evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), provided a “valid line of reasoning and permissible inferences [that] could lead a rational person to the conclusion reached by the fact finder on the basis of the evidence at trial” (People v Williams, 84 NY2d 925, 926 [1994]).
Contrary to defendant’s further contention, Supreme Court properly refused to suppress defendant’s handwritten “to-do list” and certain statements made by defendant at the scene before he was advised of his Miranda rights. Addressing first defendant’s statements, we conclude that they were responses to threshold inquiries by the police that were “intended to ascertain the nature of the situation during initial investigation *1492of a crime, rather than to elicit evidence of a crime” (People v Morales, 216 AD2d 154, 154 [1995]; see generally People v Huffman, 41 NY2d 29, 34 [1976]), and those statements thus were not subject to suppression (see People v Madore, 289 AD2d 986 [2001], lv denied 97 NY2d 757 [2002]; People v Harris, 272 AD2d 225 [2000], lv denied 95 NY2d 935 [2000]). Further, the police had probable cause to believe that defendant possessed the shotgun with the intent to use it unlawfully because he told the police that he was at the scene because “[t]his bitch f—ed [him] over.” The police thus had probable cause to arrest defendant (see generally People v Bigelow, 66 NY2d 417, 423 [1985]), and the “to-do list” was lawfully seized as incident to a lawful arrest (see People v Weintraub, 35 NY2d 351, 353-354 [1974]).
All concur except Green, J., who dissents in part and votes to modify in accordance with the following memorandum.